Name: Commission Regulation (EEC) No 2594/92 of 4 September 1992 amending Regulation (EEC) No 1301/92 increasing to 2 000 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 9. 92 No L 259/21Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2594/92 of 4 September 1992 amending Regulation (EEC) No 1301/92 increasing to 2 000 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 1301 /92 Q, as last amended by Regulation (EEC) No 2469/92 (6), opened a standing invitation to tender for the export of 1 500 000 tonnes of bread-making wheat held by the German intervention agency ; whereas, in a communica ­ tion of 3 September 1992, Germany informed the Commission of the intention of its intervention agency to increase by 500 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 2 000 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1301 /92 must therefore be amended ; Article 1 Article 2 of Regulation (EEC) No 1301 /92 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 2 000 000 tonnes of bread-making wheat to be exported to all third countries. 2. The regions in which the 2 000 000 tonnes of bread-making wheat are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1301 /92 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 288 , 18 . 10. 1991 , p. 21 0 OJ No L 139, 22. 5. 1992, p. 24. (6) OJ No L 246, 27. 8 . 1992, p. 14. No L 259/22 Official Journal of the European Communities 5. 9. 92 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 260 880 Niedersachsen/Bremen 272 367 Nordrhein-Westfalen 197 353 Hessen 43 516 Rheinland-Pfalz 53 910 Baden-WÃ ¼rttemberg 44 041 Bayern 318 824 Berlin/Brandenburg 51 005 Mecklenburg-Vorpommern 185 188 Sachsen 127 917 Sachsen-Anhalt 269 815 Thuringen 170 222 Saarland 5 000'